Order granting motion of judgment debtor, Moses Kolber, to vacate stay contained in third-party order so as to permit him to designate a new beneficiary under his life insurance policy unanimously reversed upon the law, with ten dollars costs to judgment creditor, and motion denied.
Order denying the latter’s cross-motion to direct the debtor to turn over such policy and to execute and deliver a request for the payment of cash surrender value thereof unanimously reversed upon the law, with ten dollars costs to judgment creditor, and motion granted.
Upon the death of the debtor’s wife, Rose Kolber, who was the original beneficiary under the policy involved herein, her interest according to the policy terms reverted to the estate of her husband, the insured. Section 55-a of the Insurance Law does not exempt the cash surrender value of the debtor’s life policy where it is payable to his estate. Hence the judgment creditor was entitled to the relief sought by her. (See Matter of Rockwood & Co., Inc., v. Trop, 211 App. Div. 421.) No opinion.
Present — Lewis, Smith and McCooey, JJ.